Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US PGPub No. 2020/0088195) in view of Inaba et al (US Patent No. 4,592,703).

Yoo teaches:

limitations from claim 1, an electric compressor (100; FIG. 3) comprising: a housing (110); a drive shaft (300) that is disposed in the housing and rotatable around an axis of the drive shaft; a motor (200) disposed in the housing and configured to rotate the drive shaft (paragraph 62); a fixed scroll (500) fixed to and disposed in the housing; a movable scroll (600) disposed in the housing and connected to the drive shaft, the movable scroll being revolved by rotation of the drive shaft (paragraph 60, 63), wherein a compression chamber (501) that compresses refrigerant is formed between the movable scroll and the fixed scroll; (paragraph 65) and a fixed block (400) fixed to the housing and disposed 

Yoo teaches that the balance weight (710) extends to a radial position covering a portion of the rotor (210) and the stator (FIG. 3-5) and teaches a refrigerant flow past the rotor (see arrows in FIG. 3), but does not explicitly teach axial passages through the rotor (and therefore also does not teach a spatial relationship between the passages and the weight);

Inaba teaches:

limitations from claim 1, a compressor (FIG. 3) including an electric motor (13) having a stator (13a) and a rotor (13b) attached to a shaft (14); the rotor has an introduction passage (28) that is formed through the rotor in an axial direction of the drive shaft (FIG. 3), wherein fluid flows through the introduction passage (C. 4 Lines 23-33), 

the balance weight extends to a position where the balance weight covers at least a part of the introduction passage in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and the introduction passage includes a first passage that is located outward of the balance weight in a circumferential direction of the rotor and the drive shaft, and a second passage that faces the balance weight in the axial direction of the drive shaft (the weight 


    PNG
    media_image1.png
    536
    622
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide axial passages in the rotor of Yoo, as taught by Inaba, in order to allow for cooling of the rotor via the flow of fluid therethrough (C. 2 Lines 27-30 and C. 4 Lines 23-33 of Inaba);





limitations from claim 2, wherein the first passage (28) comprises a plurality of the first passages (FIG. 3 and C. 4 Lines 23-33);

limitations from claim 3, wherein a flow passage sectional area of the first passage (portion of any passages axially uncovered by the weight) is greater than a flow passage sectional area (those passages covered by the weight) of the second passage (the weight 710 of Yoo covers less than half of the circumferential area of the rotor, see FIG. 4 of Yoo, therefore it follows that more axial passages (as per the combination with Inaba) formed about the circumferential direction of the rotor will be uncovered by the weight than covered, and thus those passages will have a greater total sectional area);





Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US PGPub No. 2020/0088195) in view of Inaba et al (US Patent No. 4,592,703) as applied to claim 1 above, as evidenced by Lee et al (US PGPub No. 2016/0040672).

limitations from claim 4, wherein the stator includes a stator core that has a cylindrical shape and a coil end that has a ring shape and extends from an end face of the stator core in the axial direction (Yoo teaches, in FIG. 3, an element extending from an end of the stator, but does not explicitly disclose details of the stator such as a coil, However, it is commonly known in the art of compressors including electric motors that stator coils are part of the stator to form the electromagnetic circuit driving the motor rotor, as evidenced by Lee at FIG. 2 element 216 and paragraph 31, and that Yoo would be provided with such a coil);




    PNG
    media_image2.png
    507
    511
    media_image2.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches compressors having balancing weights: US 2008/03044994, 8215926, 6247907, 2020/0291940;
The following prior art teaches rotors with axial passages: 10954944, 2008/0175738, 2015/0354572, 2004/0179967, 2228364;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746